Earl Warren: -- you may continue your argument.
Doris H. Maier: At this point we have reached the scene of the shooting which was 3:07 a.m. Petitioner was contacted by the police at his home in Palermo at approximately 4 a.m. and brought to the County Jail. He was first questioned in the County Jail by one officer for a period of approximately two and a half hours. At that time, petitioner denied being in Gridley having any gun and gave a statement that perhaps someone else had threatened his wife and may have shot her. Petitioner was not again questioned until 11:30 p.m. on that night August the 3rd.
Earl Warren: 11:30 p.m. at night?
Doris H. Maier: At night. At that time, an investigator for the State Department of Justice arrived in Oroville. He introduced himself to the petitioner who knew he was booked for investigation of murder. There were -- the record shows that there were no promises, threats or inducements made by this officer to the petitioner. Petitioner told the officer the same story that he had told Mr. Anderson, the first person that had questioned him. He, however, did admit in this statement that at sometime he had previously threatened his wife. A subsequent conversation was held with the petitioner by three other officers and the questioning lasted until about 5 a.m. when petitioner went to his cell to sleep. His story was the same as to the second officer. At noon on August the 4th after the police had located the gun and holster on the petitioner's premises, they returned to the jail and confronted him with these articles. They made no threats or promises to him. And on the contrary when petitioners saw him with these articles, he stated, "I heard you had located the gun." He then changed his story to the officers, admitted that his first story was false. He admitted then that he had been in Gridley on the night in question that the gun had gone off as a result of a struggle with his wife for this gun but he's dead at that time that she was in possession of the gun and when she was lying in the ground after having been shot, he took the gun and drove back to Palermo where he buried the gun and concealed the holster. We would like to call the Court's attention to the fact that petitioner sometime on the day of August 4th was arraigned in the Justice Court at 6 p.m on that day.
Earl Warren: Was that before or after?
Doris H. Maier: This is before the statement to Travers. The record -- we will also call the Court's attention to the fact that this record before this Court does not show that fact but this is the record of the Justice Court.
Earl Warren: Are the proceedings of the arraignment in the record?
Doris H. Maier: The proceedings on the motion to set aside in the Superior Court are in the record Your Honor, and no question at that time was raised as to any delay in arraignment.
Earl Warren: No, no, I -- what I was interested in though was he advised as to his right to counsel and so forth?
Doris H. Maier: Your Honor, he was but they are not in the record before this Court.
Earl Warren: They're not in the record. Is there anything to show whether or not at that time he asked for counsel?
Doris H. Maier: Your Honor I do not know whether he was represented at that time by counsel or not. I was not present in that and we nearly handled the appeal. He was represented by counsel. We know what the preliminary examination and the motion to set aside which will be reflected in this record.
William J. Brennan, Jr.: Well, the arraignment was following the conversation with Travers, though?
Doris H. Maier: No, Your Honor the arraignment was prior to the conversation with Mr. Travers.
William J. Brennan, Jr.: Is the -- we have and I take it in the breached record here, is the original record here?
Doris H. Maier: The original record I understand is on file, a certified copy of it. And Your Honor in California, there are two arraignments, one in the Justice Court and one again on the Superior Court after he is held to answer. You will note in the record before this Court or in the breached record as well the proceedings begin with the motion to set aside the information in the Superior Court, not in the Justice Court where a preliminary examination was held.
William J. Brennan, Jr.: Well then, when was he brought before the Justice Court?
Doris H. Maier: He was brought before the Justice Court on August the 4th.
Felix Frankfurter: I didn't hear that Ms. --
Doris H. Maier: On August the 4th.
William J. Brennan, Jr.: And this was before -- what were the dates of the conversations with Travers?
Doris H. Maier: The -- he telephoned Travers on 6 -- at 6 p.m. on August the 4th and his statement with Travers was on August the 5th.
Felix Frankfurter: So then he was arraigned before the Justices' Court before the Travers point of view?
Doris H. Maier: Yes, Your Honor.
Felix Frankfurter: What was the dis -- what disposition? What was the formal disposition following the arraignment or the result of or in connection with the arraignment of the Justices' Court?
Doris H. Maier: After the arraignment in the Justice --
Felix Frankfurter: Is that a single judge or single judge -- single presiding judge?
Doris H. Maier: Well in the -- the arraignment proceeding there is merely an advice -- in California is merely an advice as to their right. A date is set for a preliminary examination at that time, a preliminary examination was held in this matter on, I believe August the --
Felix Frankfurter: Before the -- before the superior?
Doris H. Maier: No, not before the superior but before the judges. If there is sufficient evidence to hold the defendant to answer, then he is held to answer in the Superior Court, the District Attorney files an information there.
Felix Frankfurter: Well, it'd be -- at the Justices' Court -- just one session before it, was it?
Doris H. Maier: One arraignment proceeding.
Felix Frankfurter: One arraignment.
Doris H. Maier: And then at a later date, a preliminary examination is held.
Felix Frankfurter: Before the same Justices?
Doris H. Maier: Before the same Justice.
Felix Frankfurter: And when was that -- pardon me. When was that in this case?
Doris H. Maier: Your Honor, I could only go by a certified copy of the document. It is not in the record before this Court.
Felix Frankfurter: Now, when you say he's advised of his rights, what was that include?
Doris H. Maier: His right to counsel, his right to remain silent is normal, advised --
Felix Frankfurter: So that although, that was on the 4th of August?
Doris H. Maier: That was on the 4th of August.
Felix Frankfurter: So that although it isn't in the record in this printed volume, is it?
Doris H. Maier: I understand -- yes, Your Honor. Now, we are not sure whether it is in the record before the California Supreme Court.
Felix Frankfurter: No, in this printed volume.
Doris H. Maier: No, it's not in that body.
Felix Frankfurter: Well, although it is not here you say that as a matter of local practice, the very function of arraignment before the Justices' Court is to advise him with all his rights?
Doris H. Maier: That is correct.
Felix Frankfurter: Is that what you say?
Doris H. Maier: That is correct.
Earl Warren: That's all it is for, isn't it?
Doris H. Maier: The end to discover whether there is sufficient evidence at that time to hold him to answer the filing of an information, where in the State of California, there is both the proceeding by information or indictment. The information was the proceeding used in this.
Felix Frankfurter: Well, now --
Earl Warren: Ms. Maier, may I just follow this, I have just more? We were talking about the arraignment. I happen to be familiar with it where some of the others do not. But at the arraignment, they do not determine whether there is probable cause.
Doris H. Maier: No, not at the arraignment. They -- they sent a date for a subsequent preliminary examination.
Earl Warren: Yes.
Felix Frankfurter: But I -- I do want to know whether that initial arraignment on the 4th, he was told of his right to including you may have lawyer you wanted?
Doris H. Maier: Yes Your honor.
Felix Frankfurter: Now was -- what -- did he express a desire to have one or would this being a capital case, would one be assigned to him?
Doris H. Maier: Your Honor if he expressed a desire that time for an attorney and he had no funds to secure attorney, then one would have been appointed to represent him. However, this petitioner as reflected by the record did have funds to hire and did engage his own counsel.
Felix Frankfurter: So there is no and -- were you in the proceedings before the State Supreme Court Ms. Maier?
Doris H. Maier: Yes.
Felix Frankfurter: What was the question -- what was the question -- the issue raised for your Supreme Court that he didn't have a lawyer and that he wasn't properly advised to respond to whatever the extent of the proceedings before the Justices' Court?
Doris H. Maier: No, Your Honor, not that. The question was raised, if I may explain to you, Your Honor. The question was raised before the California Supreme Court as to the admissibility of the confession whether his statement that he was in the in this record that I want an attorney and that he didn't get an attorney at that time, whether that affected the introduction of the statement in evidence. It was not -- no question was raised either in his motion to set aside the information in the California Court or the Supreme Court. I'm trying.
Felix Frankfurter: I'm a little -- I'm a little confused. If he was -- if he appeared, if he was arraigned before your Justices' Court on August 4 and that told that he may have a lawyer of his choice and if he doesn't have any fund with which to select the lawyer of his choice, the statement provide to him. If all of that was made clear to him, then I do not understand why he didn't have a lawyer, select a lawyer or express a desire to have the State select one before him if he was indigent before he ever made the statement to action, to Travers?
Doris H. Maier: Your Honor, the only thing we could infer from the record in this case including his statement to Mr. Travers was that petitioner at that time through his brother was negotiating for various counsel. You will see in the statement to Travers that he says he is endeavoring to secure a counsel and he's been trying to get several people.
Felix Frankfurter: Well then, would you be good enough to turn as to page 382 of the record? Oh this is in --
William J. Brennan, Jr.: Yes, it is.
Felix Frankfurter: Oh, yes. Yes, 3 -- on page 382. (Inaudible) Mrs. Maier. I --
Doris H. Maier: Yes.
Felix Frankfurter: -- was going to trouble you to elucidate from the -- where the new ones when examination with several hours were a couple days, didn't you? Well, from Saturday all day, no sleep, Saturday night, no sleep, Sunday, no sleep, Sunday night, no sleep until about 4 o'clock. I presume I went to a pretty good examination. Am I to infer from that that he was continued -- continuously under interrogation by enforcing officials of California no sleep, is that it? Am I to infer that that means they kept him from sleep?
Doris H. Maier: No, Your Honor. In the first place may I explain? The shooting took place in the early hours of Sunday morning.
Felix Frankfurter: You mean the Sunday following this Saturday?
Doris H. Maier: No, no the Sunday -- he says no sleep Saturday, no -- all day, no sleep Saturday night. The shooting didn't take place until after that Saturday night.
Felix Frankfurter: Yes. But -- but the answer is responsive to the question and you went to an examination for several hours. Did he go through an examination before the shooting? I don't I don't --
Doris H. Maier: No.
Felix Frankfurter: Well, from Saturday all day.
Doris H. Maier: He's --
Felix Frankfurter: What are you talking about?
Doris H. Maier: Well, he is talking about the fact that on the Saturday, in reading the entire transcript, you will see on the Saturday in question he -- he didn't sleep and he didn't sleep that Saturday night.
Felix Frankfurter: Before the shooting.
Doris H. Maier: Before the shooting.
Felix Frankfurter: But it doesn't tie it up with an examination, does that? Alright, now go on to the next question. How many times did you ask for a lawyer, would you say? I would say I asked for a lawyer 10 times. And you asked, how many people, well everyone that I've talked to, I'm asking for a lawyer? Now, would you please comment on that Ms. Maier's?
Doris H. Maier: Yes, I would say he probably -- he may have asked a week. There is nothing in the record that conflicts with that except his own statement to Travers when he shows he was negotiating through his brother for an attorney.
Felix Frankfurter: But it isn't -- it isn't the claim and is the claim made that he asked public authorities to be allowed to get a lawyer and maybe they blocked him from doing that.
Doris H. Maier: Your Honor, there is nothing in this record that shows that any public authorities blocked him from getting an attorney.
Felix Frankfurter: Alright.
Doris H. Maier: There is no affirmative act disclosed there. The -- there is no duty on the police to provide counsel with an attorney. And if he is not indigent and has funds to maintain or update his own counsel, the state court could not appoint counsel to represent him.
Felix Frankfurter: So can we say then that there is out of this case any claim or basis for regret, that here was the defendant unable to apply -- supply himself with a lawyer, frustrated in the desire to do so by officials of the State.
Doris H. Maier: I don't think the facts in this case support that.
Felix Frankfurter: Alright.
Earl Warren: Mrs. Maier, may I get back to the crinology again? You told us that -- that the petitioner was arraigned before he saw this man Travers. Now, he made a statement to the authorities before that in which he admitted being at the scene of the crime and saying that he had a scuffle and wife was accidently shot. Can you tell me what or he was arraigned before that statement or afterwards?
Doris H. Maier: I cannot, Your Honor. I can only go by a certified copy of the docket of the Justice Court which wouldn't give a date -- a time.
Earl Warren: It was the same date?
Doris H. Maier: Yes, it was.
Tom C. Clark: Could you tell me, what Mr. Gillick did?
Doris H. Maier: I'm sorry I couldn't.
Tom C. Clark: Mr. Gillick?
Doris H. Maier: The Sheriff?
Tom C. Clark: It says here that he saw Mr. Gornall and Gillick, I just wondered who they were?
Doris H. Maier: Well, Gillick is the Sheriff and Mr. Gornall is the Deputy District Attorney.
John M. Harlan II: Is this arraignment before the Justices Court on the charge of murder?
Doris H. Maier: Yes.
John M. Harlan II: And what is the second arraignment that you refer to as a --
Doris H. Maier: The second arraignment is the arraignment in the Superior Court when an information has been filed which in California is comparable to an indictment.
John M. Harlan II: And when was that?
Doris H. Maier: The --
John M. Harlan II: In this case.
Doris H. Maier: -- actual date of the information in the Superior Court?
John M. Harlan II: Well, the second arraignment that is, and to follow the information of (Inaudible)
Doris H. Maier: The information was filed on August the 19th in the Superior Court.
John M. Harlan II: And he was --
Doris H. Maier: And the next proceeding -- at that time, the next proceedings are a motion to set aside that information on August the 29th by his counsel.
John M. Harlan II: But he's arraigned -- he was arraigned again following the filing of the information of the 19th of August?
Doris H. Maier: Yes.
Potter Stewart: Ms. Maier, I still don't entirely understand this arraignment as the word that's usually used and apparently is usually used some of the opinions of this Court because it means different things and different stages.
Doris H. Maier: At different stages.
Potter Stewart: As I understand in California, they -- the first arraignment in the Justices' Court is primarily for the purpose of advising the man of his rights, his right to counsel and what else?
Doris H. Maier: His right to counsel, his right not to make any statements that could be held against him, his right to advices him of the complaint filed against him and --
Potter Stewart: And does he -- does he enter a plea at that first arraignment or not?
Doris H. Maier: No, no plea.
Potter Stewart: Plea of guilty or not guilty. No plea?
Doris H. Maier: No because then he is -- then he is -- a date is set for the preliminary examination at which the prosecution must present reasonable and probable cause to -- on which an information is to be based. If the magistrate determines as reasonable and probable cause, he holds this defendant to answer, and then an information within the limited time is filed in Supreme Court.
Potter Stewart: And that's filed in the Supereme Court? You don't --
Doris H. Maier: Yes.
Potter Stewart: -- don't ever have indictments?
Doris H. Maier: Yes it -- but they are both proceedings in California one or the other --
Potter Stewart: One or the other.
Doris H. Maier: -- or alternative.
Potter Stewart: But first on there's an arraignment on the Justices' Court --
Doris H. Maier: Yes.
Potter Stewart: -- at which time he's advised of his rights and a date is set for preliminary hearing?
Doris H. Maier: Yes.
Potter Stewart: And then comes the preliminary hearing at which time it's incumbent upon the prosecution of a prima facie case?
Doris H. Maier: That's true.
Potter Stewart: This is followed by either -- he's bound over there I -- I don't know if you call.
Doris H. Maier: Yes.
Potter Stewart: But -- but he -- and this is followed by an information or and indictment which is filed in the Superior Court at which time there follows another arraignment at which he makes a plea of guilty or not guilty, is that right?
Doris H. Maier: Yes, but with one exception. If you have an indictment, you do not have the preliminary proceedings. You would have an indictment returned by the grand jury in the case of where you have the preliminary proceedings, you have an information based on.
Potter Stewart: Always an information on that case advised.
Doris H. Maier: Yes.
Felix Frankfurter: Well, I supposed whether you have an indictment or not, but I don't suppose because I don't know. Whether you have an indictment or not, does that lie within the choice of the District Attorney?
Doris H. Maier: Yes, Your Honor.
John M. Harlan II: Could I ask you one more question? Are there minutes of the first arraignment, I don't mean in this record but are there --
Doris H. Maier: Yes, we have them with this --
John M. Harlan II: Do you have them here?
Doris H. Maier: Yes, certified copy Your Honor if you wish.
Felix Frankfurter: Does the -- does the accused when he gets before at the second -- at the second stage of appearance before the Justices' Court, does the accused may put in a case contradictory to the States case?
Doris H. Maier: Yes, Your Honor he may have presented his defense.
Felix Frankfurter: In this case, was there anything like that done?
Doris H. Maier: I'm sorry Your Honor. I'm a -- since I'm not familiar, I wasn't present at that time, I understand that he did not but -- I did not.
Felix Frankfurter: And then the Superior Court is nearly -- there was here, proceeding before the Superior Court, were they?
Doris H. Maier: Pardon me.
Felix Frankfurter: There was a proceeding before the Superior Court?
Doris H. Maier: Oh there was a full trial in this matter at which the defendant was fully represented by counsel and he was found guilty of murder in the first degree.
Felix Frankfurter: Well then -- that that's where the trial was?
Doris H. Maier: That's where the trial was.
John M. Harlan II: Could I ask you a question? My Brother Whittaker, said, -- you misunderstood me, the -- my question was, were there minutes taken of the arraignment before the Justices' Court?
Doris H. Maier: No, there are no.
John M. Harlan II: (Voice Overlap) of that.
Doris H. Maier: If you mean he reporter's transcript -- of the arraignment proceedings, there normally is not. There are -- would be and was a reporters' transcript of the proceedings on the holding of the preliminary examination itself. And that would have been before the California -- could have been before the California Supreme Court had and a question been raised as to that proceeding, insofar as a motion to set aside the information was raised in the Superior Court.
John M. Harlan II: In other words, there is nothing in writing by way of minutes in relates to proceedings before the Justices Court?
Doris H. Maier: There's a formal -- the formal minute entry, the formal docket entry of the Justice Court.
John M. Harlan II: But no stenographic minutes of that proceeding?
Doris H. Maier: Of the arraignment proceedings, of the -- in the Justice Court, but there would be a stenograph proceeding of the preliminary examination there.
John M. Harlan II: At the later provisions?
Doris H. Maier: No, at the -- in the Justice Court.
Charles E. Whittaker: Isn't that here?
John M. Harlan II: In the Justice Court, well that's I was trying to --
Doris H. Maier: No, it was not because no question was raised on the appeal as to the validity of the order setting aside of failing to grant the motion to set aside.
John M. Harlan II: But have -- have you got in the courtroom, in this courtroom, the minutes of the proceedings before the Justices' Court?
Doris H. Maier: The original one, yes. There -- I mean I have them -- with me here. They're not supported this record.
John M. Harlan II: Is there any objection to leave them as the court?
Rosalie S. Asher: We have no objection Your Honor. I would naturally like to examine this. However, I think it will pour a little light on the question as Ms. Maier has explained. This -- this first arraignment in the Justices' Court, there are. These are not stenographic minutes but merely the -- the minute order at entry. Then there are, although I don't know whether this or has it or not, stenographic notes as to what we referred to in California as the preliminary hearing which follows this first hearing as to which she -- or you have requested the order.
Felix Frankfurter: Ms. Maier, I would -- I for one would like to see if you have available, if you happen to have here the briefs but before your Supreme Court has led to this Justice Traynor's opinion.
Doris H. Maier: I have my brief, I do not have.
Felix Frankfurter: Alright.
Doris H. Maier: Sorry Your Honor, I do not have a copy of the appellant's brief.
Felix Frankfurter: Would you mind leaving it -- leaving it to the clerk and he'll return to you?The defendant has -- the petitioner has it.
Earl Warren: Do you have your -- your brief before the Supreme Court of California and would you be willing to leave it Ms. --
Doris H. Maier: I'm sorry Your Honor, I did not appear before the Supreme Court. I don't have a copy of the brief. We will either leave or deliver one.
Earl Warren: Thank you very much.
John M. Harlan II: Well, I --
Felix Frankfurter: Because this case is taking a course of discussion here that I for one do not find reflected in Justice Traynor's opinion.
Doris H. Maier: Your Honor, we might explain it. Justice Traynor in his opinion and the question presented to the California Supreme Court was whether these statements were admissible in evidence. The position of the prosecution at that time was that the statements that no proper foundation would have too, would have been light, to admit them because under California up to that law and up to that time, there was no requirement that a statement be voluntary. We took the position at that time that these statements were not confessions even though we did urge this point that in this particular record, a full and compete foundation was laid as to their voluntary character and it was. California Court and in Mr. Justice Traynor's opinion found that both whether it was an admission or confession, would have to be voluntary.
Felix Frankfurter: Well three years, I think we -- the opinion of this Court would have to sustain it with that conclusion.
Doris H. Maier: However, we would call this Court's attention to the fact that in this -- at all statements made by this petitioner, the petitioner's statements were attempt, all of them to be exculpatory. Now, we would --
John M. Harlan II: I'm sorry you have to pursue this. But what I am trying to get at is, you said that if the Justices Court arraignment, the defendant is advised that he has a right to have counsel and he has the right to remain silent, not to make any incriminatory statement. Now, are there minutes that reflect that kind of advice being given to this man in this case?
Doris H. Maier: Your normal statement in the court, if I may state -- reads as follows Your Honor, this is a normal procedure there. "Complaint sign, defendant in custody, arraignment held informed of his legal rights." Now, that's a minute order that you have in most Justices Courts because there are very few of them that have reported transcript of that or reported at that point. Now, if I may return to the question of why we believe this record shows that the petitioners will to resist, was not over borne in this case. We have these facts. Petitioner was 42 years of age. He was of average intelligence. He has nothing --
Felix Frankfurter: (Voice Overlap) resist, resist what?
Doris H. Maier: Well, to -- well --
Felix Frankfurter: What was he required to resist here?
Doris H. Maier: That is a little difficult Your Honor because we do not believe that the statements were coerced from him. We believe that statement he made to Mr. Travers, the first statement was completely voluntary as the record reflects and the second statement, the only difference was the fact that it was taped recorded.
Felix Frankfurter: And he wasn't told?
Doris H. Maier: And he wasn't told that. And some at many years prior thereto, we do not know how many. Mr. Travers happened to be a Deputy Sheriff in another State.
Felix Frankfurter: I asked in all innocence, but so much stress was laid by on the fact that Travers had been by this action, Travers has had been a Deputy Sheriff. Aren't the deputy sheriffs in California normally, technically, scientifically equipped people?
Doris H. Maier: Well, it might depend on the particular county in which that was true.
Felix Frankfurter: But I mean -- that's why I asked. Is that a --
Doris H. Maier: Under -- in most counties, no.
Potter Stewart: I thought he'd been a deputy sheriff in Nevada, I suppose the (Voice Overlap) --
Doris H. Maier: The record shows that he has been a deputy sheriff of the State of Nevada.
Felix Frankfurter: Well, (Voice Overlap) take notice that in Nevada, they don't have to be scientific.
Doris H. Maier: If I may -- in this case, in these facts in which we would say the case is definitely differentiated between Spano versus New York and Leyra versus Denno. In this, the questioning that was continued with prior to Mr. Travers' statement, we have a 20-hour space in which petitioner was not questioned by any police officers before he first spoke to Mr. Travers. At that time, petitioner, according to Mr. Travers' testimony, petitioner volunteered to him the statements of the shooting, the facts arising. It was only after Mr. Travers left the conversation with petitioner, he'd finished and he was leaving the jail, that he stopped and spoke to the deputy sheriff or into sheriff and they requested that he repeat the statement and have it so that it could be taped. This, they did. Now, in most of the cases, previously considered by this Court, we have a situation where the first confessions have been held coerced and/or not presented and a subsequent confession has been later attacked as on the ground that the coercive influences had carried through in effected. In this case, we have no first confession or incriminating statement. The first statement made introduce to Travers admittedly is a voluntary one. Petitioner himself had requested Mr. Travers to come to the jail. He asked him to come and discussed the question of insurance with him and also to bring him some cigarettes. Mr. Travers went there in accordance with that request. We would also note that the record fully support the fact that petitioner at this time apprised thereto was not held incommunicado since the -- the record reflects that his brother had contact with him and did discuss the matter with him.
Earl Warren: Did you say that in his statement -- in his conversation with Mr. Travers, he -- he said that his brother was trying to arrange counsel for him?
Doris H. Maier: Yes, Your Honor. That is at page --
Earl Warren: Well, no (Voice Overlap) --
Doris H. Maier: I believe it's 354 in the record. He said in this statement where Mr. Travers asked him about counsel, that he was endeavoring to obtain a person by the name Bocardo in San Jose.
Earl Warren: What page?
Doris H. Maier: I'm trying to find it. 201.
Earl Warren: 201, thank you.
Doris H. Maier: Then the further quest -- point should be noted that petitioner two days later after the statement to Travers, gave another statement to the police officers which was exactly the same as the statement to Travers. He did not -- this statement was also a free and voluntary on. I get --
William J. Brennan, Jr.: Now at that time, had he had a counsel? Does the record show?
Doris H. Maier: I do not know Your Honor whether he had counsel at that time or not.
William J. Brennan, Jr.: Because as I understood your crinology, still a week or two before -- I used the term arraigned, in the Superior Court, wasn't it?
Doris H. Maier: Yes, it would be before that.
William J. Brennan, Jr.: And he's -- he definitely was represented counsel on that occasion?
Doris H. Maier: Oh yes, he was also represented by counsel at the preliminary examination because if you will notice --
William J. Brennan, Jr.: Now, when was that ?When was that?
Doris H. Maier: The preliminary examination, I assume was August 18.
William J. Brennan, Jr.: And when is that (Voice Overlap) --
Doris H. Maier: The information was filed on August 19.
William J. Brennan, Jr.: But the statement given to the officers, identically you suggest in content with that, which she'd given Travers, was given when the 7th or 8th?
Doris H. Maier: That was given on August the 7th. Then the petitioner -- well, we must also note this point that at the time of trial in this case, petitioner took the stand and testified. His statement at that time was virtually identical, his testimonies at that time with the contents of the statements made to Mr. Travers and to the officers.
William J. Brennan, Jr.: Well, of course that would -- that doesn't aid as much in the question whether they were properly introduce talking against them, doesn't it?
Doris H. Maier: No, Your Honor but petitioner had full opportunity prior to trial to review his statements and also to hear the tape recording, went to Mr. Travers because it was avoided him prior to trial.
William J. Brennan, Jr.: Well even, does cover, doesn't it?
Doris H. Maier: We would say that in this case, we differentiated from Watts versus Indiana, Leyra versus Denno and all the others in the ground that we do not have a situation of a defendant of a minority, read -- race kept incommunicado or threatened with physical violence. There is no question raised that are mapped violence or fought. We submit that this record shows that the petitioner asked for an attorney. It shows no affirmative act of the police in refusing to permit an attorney to see him. There was no evidence that an attorney was turned away. It is petitioner's statement that I told him I wanted to get me an attorney, through the record, page 382, that they asked for one and ten times. On page 354 and 355 of this record, it shows that petitioner's brother was attempting to secure counsel for him. And we submit that this case is even a stronger case that the police acted properly, then Cicenia versus Lagay or Crooker versus California. Under the Due Process Clause of the Fourteenth Amendment, there is no requirement that the police refrain from questioning a suspect until he secures an attorney. Such policy would be a detriment to the innocent. It would require the police to keep these people until such time as they had an attorney prior to being -- the individuals being able explain satisfactorily to the police and to obtain their release. Also if a particular suspect were innocent, he might never to less be able to avoid the police a valuable clue to the guilty culprit which delay might render unavailable. We submit that the record in this particular case does not show that the petitioner was questioned by continuous relays of officers until he confessed. On the contrary, his alleged incriminating statements were given to his own accord to Mr. Travers. The tape recorded statement here attacked, was the same as the first one which is admittedly voluntarily given in neither these statements that this petitioner admit all of the elements of the offense. He admitted various incriminating statements. We say, therefore, that petitioner's will to resist in entire confession was certain not broken at that point because at all times, petitioner did not admit each and all of the elements of the offense. And we maintain that in the light of the entire records in this case that the State of California has not denied petitioner that due process of law that were required reversal by this Court under the Fourteenth Amendment. Thank you.
Earl Warren: Ms. Asher.
Rosalie S. Asher: The Court permission Mr. Chief Justice and may it please the Court. I have just one or two very brief things to say in reply tonight.
Earl Warren: Yes, take your time.
Rosalie S. Asher: Thank you sir. My worthy opponent and I are agreed on the issues here before this Court and they need not to further be discussed. It resolves itself into perhaps a rather simple, factual question. However, I do wish to apologize for the statement I made this morning to secure from colleague as to the time of arraignment with regard to the statement. I don't wish to get involved in this arraignment thing again but counsel and I were thinking of arraignment in the Superior Court and that would explain the wrong -- factually incorrect statement I made. I think it begs the question to say that there is no affirmative act by the police to show him. It's true they have no duty to provide a man with a lawyer. An indigent is afforded a lawyer by the courts of California in the courts. However, we do maintain that if a man in police custody, unable accepting with the indulgence of the police to contact counsel, asks to do so, then this is his right. I have rather briefly reviewed the record being at the same disadvantage as Mrs.Maier and I having been at the trial of the case. However, I don't find that record so clearly shows that this matter regarding counsel in actually a statement to Travers, the tape recorded statement appearing at page 201. Travers says, the question, “Well, that's about all I can there, when you get your attorney.” I don't know who your attorney is. What was that fellow's name? Answer, “I was trying to get (Inaudible) as it appears in the record. (Inaudible) "Yes." San Jose." San Jose is the question. And then Travers says, “There is nothing we can do. All we can do is what your request to the company, going back again to the question of insurance." Then at the section with which Mrs. Maier referred to regarding the testimony of the -- I take it this is -- yes, this is the defendant's brother's testimony at page 354 and 355. We are handicapped here by again the limited education of both defendant and his brother because the question was put to him, to the brother on cross examination by the prosecution. "You have been in this particular matter. Has been associated with your brother trying to help him out in your defense have you not?” Answer, “In his defense, I just sat and heard it the same as anybody else.” Question, "Well, you have conferred with him at various times over in the jail working out matters of his defense, didn't you?” Answer, “Well, I just conceded for his lawyer.” Now, I submitted, he probably -- I would assume he meant but still the time of this intercession does not appear from the statement although the brother goes on to testify, “Yes, we discussed about my other brother. We talked about that a whole lot down in the jail." Oh yes, the question was asked this morning as to the reference, in the record to actually request for counsel and that appears as is mentioned in our opening brief at page -- in the record, pages 382 and 436. I think the later statement -- the statement made to police officers, after the statement made to Travers actually is a bit beyond the orbit of the question here. Attention should be focused it seems to me on this one question. Did actually, at any time before his interview with Travers tells the story that he then told and the answer is that he did not. This was the first time that he had admitted coming in -- coming to the scene in possession of the gun. The affect of the -- this whole tape being played to the jury heard by their ears, I think cannot be minimized. If nothing else but for this tape which we still perfectly maintain was the result of coercion in a manner argued this morning. If defendant had not been acquitted outright, there is a reasonable possibility I think that he would have received a lesser penalty. California as so many other States has varying degree of homicide and but for the damning tape confession, it -- I think cannot be said be on certainty that he might not have been found guilty of manslaughter or of second degree murder or indeed if he were still found guilty of first degree murder. But for the fact that this tape having been played, it will might be that the jury would have brought in a recommendation with leniency as in this case, they did not do it.
Earl Warren: Mr. Travers, I will -- and I -- I corrected and my recollection that some place in the record, it's stated that the petitioner's counsel argued to the jury that if this statement to Travers had not been put in by the prosecution, he would've put it in himself?
Rosalie S. Asher: Mr. Chief Justice, that does appear in the argument. We have answered that in our reply brief.
Earl Warren: If you have it.
Rosalie S. Asher: Our contention is that he has no choice. That this was just a matter of defense strategy, virtually imposed upon him by the methods of the prosecution.
Earl Warren: I see.
Rosalie S. Asher: And I would like to further point out because there maybe some further confusions in the record. The record will show that as the arraignment in the Superior Court, the defendant was represented by Mr. King, however, that is not this Mr. King. Mr. Joseph R. King represented him at the time of the trial, Mr. Albert King, my associate's brother is the one mentioned at the Superior Court arraignment.
Earl Warren: Very well. Thank you.